EXHIBIT 10.2




LIGHTWAVE LOGIC, INC.




Statement of Operations Committee Work




Committee Member




Michael Lebby




Term




At the discretion of the Board, but for a period of not more than 365
consecutive days.




Scope of Work




Provide corporate development, strategic and business advisory services to the
company’s CEO, including the following:




Product Development:




·

Oversee strategic product development plan and advise the Company technical team
on telecom and datacom device programs with a product demonstration target by
the end of Q1, 2016.

·

Assist the Company in executing an aggressive technology leadership strategy and
enhancing a company product roadmap.

·

Assist with executing an IP and patent strategy.

·

Assist with recruiting and building the technical team and advisory board, as
needed.




Strategic Partnerships:




Identify and contact strategic partners as agreed to by the CEO. Establish
commercial partnerships and new revenue generating engagements with strategic
partners. Pursue and close business investments by strategic partners into the
company.  Develop buy side acquisition opportunities for the Company.




Capital Financing:




Position and introduce the company to potential strategic investors.  Duties
will include:




·

Assisting the company with preparing technical presentations for potential
investors;

·

Identifying and contacting potential strategic investors on behalf of the
company;

·

As requested, accompanying management to meet with potential investors.








--------------------------------------------------------------------------------




Strategic Merger and Buy Side M&A:




As directed by the CEO and Board, identify and pursue strategic acquisition
targets. Assist in closing transactions.




Compensation




The committee member will be paid the compensation set forth below, which shall
be in addition to the compensation he receives for serving as a member of the
Board. However, the committee member shall not receive as compensation from the
company for service on the Operations Committee any amount in excess of $120,000
during any period of 12 consecutive months. In the event of an incomplete month
of service, the compensation will be prorated based on the number of days of
work for the Operations Committee.  




Retainer:




·

A monthly cash retainer of $3,000 per month payable on the first day of every
month,

·

A company stock award of $2,000 per month will be awarded at the end of each
month worked.  The share price will be determined by the average VWAP over each
30-day period worked.




New Business Commission:




·

A commission equal to 5% of the value of any non-security, business investment
transaction that the company directly receives by a party that was introduced to
the company by the committee member and whereby the committee member was
instrumental in procuring the transaction. Such transactions will include
payments received by the Company for Nonrecurring Engineering projects, payments
received for consulting engagements, licensing revenue, service revenue or for
product revenue received by the Company.




·

The commission will be paid within 45 days upon receipt of the revenue by the
company from the customer. The commission will be payable for the duration of
the committee member’s particular term on the Operations Committee and for a
period of twelve (12) months after the end of the term.







Discretionary Bonus:




 At the discretion of the Board, the committee member may be paid a bonus.  

 

Miscellaneous




The committee member will be reimbursed for all pre-approved, out-of-pocket
travel expenses related to his committee work in accordance company policies.





--------------------------------------------------------------------------------

Accepted and agreed as of August 26, 2015, by:




/s/ Michael Lebby

Michael Lebby, PhD,

Committee Member

 

/s/ Thomas E. Zelibor

Thomas E. Zelibor

Chair of the Board






